UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For thetransitionperiodfrom to Commission File No. 0-17119 QUANTRX BIOMEDICAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Nevada 33-0202574 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) P.O. Box 4960, Portland, Oregon 97062 (Address of Principal Executive Offices) (Zip Code) 503-575-9385 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The number of shares outstanding of the issuer’s common stock as of November 14, 2012 was 52,528,644. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION PAGE ITEM 1. Financial Statements 2 Balance Sheets as of September 30, 2012 (Unaudited) and December 31, 2011 2 Statement of Operations (unaudited) for the three and nine months ended September 30, 2012and 2011 3 Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2012 and 2011 4 Condensed Notes to (Unaudited) Financial Statements 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 4. Controls and Procedures 14 PART II - OTHER INFORMATION ITEM 1. Legal Proceedings 15 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 ITEM 3. Defaults Upon Senior Securities 15 ITEM 4. Reserved 15 ITEM 5. Other Information 15 ITEM 6. Exhibits 15 Signatures -i- Table of Contents PART I – FINANCIAL INFORMATION CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION THIS QUARTERLY REPORT ON FORM 10-Q, INCLUDING EXHIBITS HERETO, CONTAINS FORWARD-LOOKING STATEMENTS WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES ACT OF 1933, AS AMENDED, AND SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THESE FORWARD-LOOKING STATEMENTS ARE TYPICALLY IDENTIFIED BY THE WORDS “ANTICIPATES,” “BELIEVES,” “EXPECTS,” “INTENDS,” “FORECASTS,” “PLANS,” “ESTIMATES,” “MAY,” “FUTURE,” “STRATEGY,” OR WORDS OF SIMILAR MEANING. VARIOUS FACTORS COULD CAUSE ACTUAL RESULTSTO DIFFER MATERIALLY FROM THOSE EXPRESSED IN THE FORWARD-LOOKING STATEMENTS; INCLUDING THOSE DESCRIBED IN “RISK FACTORS” IN OUR ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2011. WE ASSUME NO OBLIGATIONS TO UPDATE THESE FORWARD-LOOKING STATEMENTS TO REFLECT NEW INFORMATION, ACTUAL RESULTS, CHANGES IN ASSUMPTIONS OR CHANGES IN OTHER FACTORS, EXCEPT AS REQUIRED BY LAW. -1- Table of Contents ITEM1. FinancialStatements QUANTRX BIOMEDICAL CORPORATION BALANCE SHEETS September 30, (unaudited) December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable Interest receivable Inventories Prepaid expenses Note receivable Total Current Assets Investments Property and equipment, net Intangible assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable $ $ Accrued expenses Notes payable, net of amortized discount and accrued interest Total Current Liabilities Notes payable, long-term Total Liabilities Commitments and Contingencies - - Stockholders’ Equity (Deficit): Series B Convertible Preferred Stock; $0.01 par value, 20,500,000 authorized shares, 20,416,228 shares issued and outstanding Common Stock; $0.01 par value; 150,000,000 authorized; 52,528,644 and 47,377,630 shares issued and outstanding, respectively 525,286 473,776 Common Stock to be issued Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying condensed notes are an integral part of these financial statements. -2- Table of Contents QUANTRX BIOMEDICAL CORPORATION STATEMENTSOFOPERATIONS (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Revenues $ Total Revenues Costs and Operating Expenses: Cost of good sold (excluding depreciation and amortization) 58 Sales, general and administrative Professional fees Research and development Amortization Depreciation Total Costs and Operating Expenses Loss from Operations ) Other Income (Expense): Interest and dividend income Interest expense ) Amortization of debt discount to interest expense ) - ) - Gain on settlement of accounts payable - Net gain (loss) on disposition - - ) Total Other Income (Expense) ) ) Loss before Taxes ) Provision for Income Taxes - Net Loss $ ) $ ) $ ) $ ) Basic and Diluted Net Loss per Common Share $ ) $ ) $ ) $ ) Basic and Diluted Weighted Average Shares Used in per Share Calculation The accompanying condensed notes are an integral part of these interim financial statements. -3- Table of Contents QUANTRX BIOMEDICAL CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) Nine Months Ended September 30, September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization Interest expense related to amortization of non-cash discount, non-cash beneficial conversion feature and deferred financing costs Non-cash expenses related to employee stock based compensation Non-cash expense related to common stock issued as compensation Non-cash expenses related to common stock warrants issued for consulting Non-cash fair value of common stock issued with notes payable - Non-cash expenses related to fair value of common stock issued in warrant exchange Non-cash fair value of preferred stock issued as compensation Net Gain on settlement of accounts payable Gain (loss) on disposition Decrease in: Accounts receivable ) Escrow receivable - - Interest receivable ) ) Inventories Prepaid expenses ) ) Increase (decrease) in: Accounts payable ) Accrued expenses ) Deferred rent - Net Cash Provided (Used)by Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid for capital equipment ) - Net Cash Used by Investing Activities ) - CASH FLOWS FROM FINANCING ACTIVITIES Cash provided by Notes Payable Net Cash Provided from financing activities Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental Cash Flow Disclosures: Interest expense paid in cash $ $ Income tax paid $
